Citation Nr: 0126262	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  99-04 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability compensation pursuant to 
38 U.S.C.A. § 1151 for pancreatitis secondary to the drug 
Depakote prescribed for a nonservice-connected psychiatric 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from July 1963 to 
July 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  In 1996, the veteran was prescribed, by a VA doctor, 
Depakote for depression.  

3.  The veteran submitted a Patient Information Pamphlet, 
which listed, in part, the various side effects, including 
pancreatitis, caused by Depakote.  

4.  Shortly after taking Depakote, the veteran developed 
pancreatitis. 


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2001).

2.  The veteran is not entitled to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
pancreatitis secondary to the drug Depakote prescribed for a 
nonservice-connected psychiatric condition.  38 U.S.C.A. § 
1151 (West Supp. 2000); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1996, the veteran obtained treatment at his local 
VA medical facility for depression.  He was initially 
prescribed Prozac.

A September 1996 VA hospital summary shows that the veteran 
was admitted complaining of feelings of depression mixed with 
episodes of anger and anxiety.  It was noted that he had a 
history of reflux esophagitis.  It was indicated that he was 
prescribed Depakote.  It was noted that he was very good at 
giving feedback regarding the use of Depakote and whether or 
not it was giving him any side effects.  It was also noted 
that he complained of epigastric pain and was prescribed 
Prilosec.  

Subsequent September 1996 hospital records shows that the 
veteran was admitted with complaints of epigastric pain, 
nausea and vomiting.  The diagnoses included pancreatitis and 
history of esophagitis.

In connection with his March 1998 claim for compensation, the 
veteran submitted an original patient information leaflet.  
The paper insert was provided by Abbott Laboratories, the 
maker of Depakote.  Said insert described the medication and 
also gave additional information such as adverse reactions, 
precautions, dosage and administration, etcetera.  The 
Patient Information Leaflet reads, in part:

Please read this leaflet carefully before 
you take Depakote(r) (divalproex sodium) 
tablets. . . . If you have any questions 
or concerns, or want more information 
about Depakote(r), contact your doctor or 
pharmacist.

Per the insert, under the category "Adverse Reactions", the 
veteran was given notice that:

The following additional adverse events 
were reported by greater than 1% but less 
than 5% of the 358 patients treated with 
DEPAKOTE in the controlled trials of 
complex partial seizures: . . . 

Digestive System:  Increased appetite, 
flatulence, hematemesis, eructation, 
pancreatitis, periodontal abscess. 

The veteran underwent a VA internal medicine examination in 
September 1998.  He was diagnosed as having chronic 
pancreatitis and the doctor stated, "It is as likely as not 
that the utilization of Depakote for this patient's 
depression is the etiological factor of his pancreatitis."   

The results were returned to the RO, which, after reviewing 
the evidence, concluded that benefits pursuant to 38 U.S.C.A. 
§ 1151 (West Supp. 2000) were not warranted.  The veteran was 
notified of this decision and he has appealed to the Board 
for review.

When a veteran submits a compensation claim to VA, VA has a 
duty to assist him with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2001).  Over the course of this 
appeal, VA has obtained his private and VA treatment records 
and provided an internal medicine examination.  The veteran 
has also provided written statements before the VA.  
Additional private or other government records that would 
assist in the processing of this claim have not been 
identified by the veteran.  The veteran has been provided 
appropriate notice of the pertinent laws and regulations, and 
he has been given the opportunity to provide additional 
information in support of his claim.  It is the conclusion of 
the Board that the VA has satisfied its duty to assist the 
veteran.

The Board notes that the statutory criteria applicable to 
claims for benefits under the provisions of 38 U.S.C.A. § 
1151, underwent a significant revision effective October 1, 
1997, for claims filed on or after that date.  Here, the 
veteran's request for benefits under § 1151 was filed in 
April 1998; thus, his claim must decided under the current, 
post-October 1, 1997, version of 38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 (West Supp. 2000) 
provide, in pertinent part, that:

(a)  Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and - (1) the 
disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was - (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable;

38 U.S.C.A. § 1151 (West Supp. 2000).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  
In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.

The Board acknowledges that the veteran now has an additional 
disability, pancreatitis, that he did not have previously.  
Moreover, the Board recognizes the VA doctor's opinion that 
states that the veteran's pancreatitis was probably caused by 
the ingestion and use of the VA-prescribed drug, Depakote.  
However, evidence has not been presented which fulfills the 
second portion of 38 U.S.C.A. § 1151 (West Supp. 2000), that 
the veteran's disability not be reasonably unforeseeable.  In 
fact, evidence has been presented by the veteran to the 
contrary.  

The pharmaceutical maker of Depakote provided the veteran 
with a Patient Information Leaflet describing the hazards, 
side effects, and adverse reactions a patient may have when 
using this drug.  The veteran, through his proffering of the 
original Patient Information Leaflet, acknowledged that he 
had been given notice of the side effects.  Thus, it may be 
reasonably concluded that the veteran's incurrence of 
pancreatitis was a reasonably foreseen consequence of taking 
Depakote.  

Furthermore, this claim must be evaluated to determine 
whether there was any carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of the VA before compensation under 38 U.S.C.A. § 
1151 (West Supp. 2000) may be granted.  In this case, the 
veteran has not contended and there is no medical opinion or 
medical evidence which reflect any carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault, on the part of VA in providing treatment.

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as a layperson, the veteran is not 
competent to provide the required nexus evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Since in this case, the veteran has not submitted medical, or 
otherwise competent evidence showing that that the 
pancreatitis was an event not reasonably foreseeable or that 
it was the result of carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of the VA in furnishing his, treatment, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 and the 
appeal is denied.


ORDER

Entitlement to a disability compensation pursuant to 
38 U.S.C.A. § 1151 for pancreatitis secondary to the drug 
Depakote prescribed for a nonservice-connected psychiatric 
condition is denied.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals


 


